Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, US # 8,431,840 (Hörnstein) show (Fig. 2) a lifting platform for vehicles (Col. 1, ll. 6-11), the lifting platform comprising: carrying arms (Col. 1, ll. 12-21), which are vertically adjustable by a lifting mechanism (Col. 2, ll. 13-24), the carrying arms including carrying plates (5), which are respectively arranged at a free end of each of the carrying arms (3), the carrying plates (5) comprise a weight force sensor arrangement (10) and a display (18). However, the Hörnstein reference does not show, among other things, a plurality of pressure sensors distributed over a bearing surface of the carrying plated (5), nor does the display show the pressure distribution over the bearing surface of the carrying plates. With respect to claim17, the Hörnstein reference does not show, among other things, a plurality of pressure sensors arranged distributed over a bearing surface of the carrying plate, and a display associated with the carrying plate, said display being arranged on a bottom side of said carrying plate and being configured to display a pressure distribution over the bearing surface of the carrying plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/               Primary Examiner, Art Unit 2856